DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This action is responsive to the following communication: an amendment filed on 01/20/2022.
	Claims 1-6, 8, 10-22 are currently pending and presented for examination.
                                         Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 01/20/2022 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered.



Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 discloses “wherein frame forms…”. The limitation “frame” should be “the frame”, since claim 21 depends on claim 6 wherein claim 6 discloses “frame” already.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1).
          Regarding claim 1, Broxson discloses a mirror system (Fig. 1; Para 48; smart mirror 10), comprising:

a control system (Para 50; computer 32) including a user interface that is configured to receive user input (The reflective surface is created on a piece of glass plate. The glass plate preferably includes the ability to monitor for a user's touch. As an example, the plate may include a capacitive touch screen system (touch-based interface 70). Cable 68 connects the capacitive touch screen system to computer 32 contained within chassis 12.), wherein the user interface is coupled to the mirrored surface (Para 50; wherein the glass plate preferably includes the ability to monitor for a user's touch. As an example, the plate may include a capacitive touch screen system (touch-based interface 70) and includes display disposed adjacent to the mirrored surface (Para 50-51; interactive display 24 is mounted immediately behind one-way mirror 22 which is right next to mirror 22 ; or Fig. 5;  Para 60; interactive display 48 ) : 
a frame coupled to the mirrored surface and the display (Para 48, 59; chassis 12 with magnetic strip 48); 
and a camera comprising a front surface, a back surface, and a magnet coupled to the back surface (Fig. 5 ;   Para 59-60; camera 26 with camera shuttle 46 and camera shuttle have a magnetic base ) , wherein the magnet is configured to removably couple the camera to the ferromagnetic material at any location along  the left side of mirrored surface (Para 60; the user can position camera shuttle 46 in any desired position along the left side of one-way mirror 22. Camera 26 is preferably placed in a ball-and-socket 46. This allows the user to alter the angle of the camera; wherein the camera shuttle includes battery that powers the camera and the wireless link to the computer so the camera shuttle 46 can be considered as part of camera system), wherein the control system is communicably coupled to the camera ( Para 60;  The camera preferably includes a wireless link to the computer within the chassis)  and is configured to receive information from the camera and to display live images from the camera ( Para 60-62;  The inventive mirror may include a positioning mode in which the camera's live feed is displayed to the user on interactive display 48. ) . 
	However, Broxson does not disclose a mirrored surface including a ferromagnetic material.
        Zanuzoski discloses a mirrored surface including a ferromagnetic material (Fig. 23; Col 29, Lines 20-30; Col 30, lines 30-48; enabling removably attaching the plurality of mateable mounting storage containers thereon the permanent exterior magnetic board 220 the permanent exterior magnetic board 220 is a mirror).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include magnetic mirror surface as disclosed in Zanuzoski  for the smart mirror disclosed in Broxson in order to provide more space for the magnetic camera to move around while attracting the camera and secure it anywhere along the mirror surface so users can adjust camera angles or views to capture images of themselves better.


56 represents the area within smart mirror 10 covered by the interactive display. As Figs. 1 and 5 shown, chassis 12 extends mirrored surface 14 and display 48).
Regarding claim 11, the combination of Broxson and Zanuzoski teaches the user interface includes a touchscreen for inputting commands received by the control system of the user interface to control operation of the camera through the user interface (Fi.g.6; Para 50-65; touch screen system and cable 68 connects the captive touch screen system to computer 32 contained within chassis 12.  The capacitive touch screen allows the user to “pick” icons by touching them.).
Regarding claim 14, the combination of Broxson and Zanuzoski teaches the system of claim 1, further comprising a communication network configured so that the camera communicates wirelessly with the control system ( Para 60; The camera preferably includes a wireless link to the computer within the chassis.) .


Claims 2,3,4,5,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1) and further in view of Choi et al. (US Pub. No.: US 2008/0172634 A1).
Regarding claim 2, the combination of Broxson and Zanuzoski teaches the camera further includes a main body , capture images  in front of the front surface (Broxson; Fig 5;  Para 53; camera 26;wherein the camera is located above the top of interactive display). 
	However, the combination of Broxson and Zanuzoski does not disclose
a lens disposed within the main body and configured to view objects in front of the front surface, and a shutter that is adjustably coupled to the main body, so that the shutter is movable relative to the lens between a closed position and an open position, wherein the shutter obstructs the view of the lens in the closed position, and the lens is at least partially unobstructed by the shutter in the open position. 
            
           Choi discloses a lens disposed within the main body and configured to view objects  (Para34;lens;),  and a shutter that is adjustably coupled to the main body, so that the shutter is movable relative to the lens between a closed position and an open position (Figs.2, 7; Para  40; 42-44; 70; 72, 73;  wherein the lens opening and closing unit 300 that opens and closes the lens of the camera.  The two lens covers 330 are rotated centering around the hinge shafts and separated from each other in order to open the through hole formed at the fixed plate 310 as the rotary plate 320 rotates. The lens of the camera 500 is exposed when the through hole of the fixed plate 320 is opened. Fig. 7 shows that the lens cover 330 in closed position. The rotary plate 320 is rotated in the reverse direction by the elastic energy stored in the coil spring 340 when the vertical movement protrusion 720 moves down due to the motor 700 rotating in a reverse direction, thereby causing the lens cover 330 close the through hole formed at the fixed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize lens cover as disclosed in Choi et al. for the camera module as disclosed in Broxson in order to control the amount of light to pass so that exposure amount can be properly controlled for image capture while  also blocking dust when lens is not in use.
Regarding claim 3, the combination of Broxson and Zanuzoski and Choi et al; teaches wherein the shutter is rotatable about a pivot axis relative to the main body between the closed position and the open position (Choi et al.; Para 43; Certain sections of the first and second portions of the lens cover 330 are rotated centering around hinge shafts 332 on the upper surface of the fixed plate 310, thereby contacting each other and being separated from each other when opening and closing the through hole formed at the fixed plate 310. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to rotate lens cover as disclosed in Choi et al. for the camera module as disclosed in Germe in order to 
Regarding claim 4, the combination of Broxson , Zanuzoski and Choi et al. teaches the camera further comprises a rotation bar coupled to the shutter, the rotation bar extending beyond the shutter in a radial direction and in a forward direction (Choi;  Fig 7; wherein there are hinge shafts 332 and bar shape end on the lens covers 332; it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  have hinge shaft and rotation bar as disclosed in Choi for the camera lens as disclosed in Germe to rotate lens covers around hinge shaft so that they can contact each other and being separated from each other when opening and closing the through hole to allow or block light from passing to the lens.) .
Regarding claim 5, the combination of Broxson, Zanuzoski and Choi et al. teaches the system of claim 2, wherein the shutter slides relative to the main body between the closed position and the open position (Choi et al.; Figs.2, 7; Para 40; 42-44; 70; 72, 73; wherein the lens opening and closing unit 300 that opens and closes the lens of the camera.  The two lens covers 330 are rotated centering around the hinge shafts and separated from each other in order to open the through hole formed at the fixed plate 310 as the rotary plate 320 rotates. The lens of the camera 500 is exposed when the through hole of the fixed plate 320 is opened. Fig. 7 shows that the lens cover 330 in closed position wherein the cover obstructs the view of the lens since the lens is blocked; wherein the rotation of the lens cover can be considered as sliding.).

Broxson, Zanuzoski and Choi et al. teaches the system of claim 2, wherein the shutter obstructs the view of the lens in the closed position, the lens is at least partially unobstructed by the shutter in the open position (Choi; Figs.2, 7; Para 40; 42-44; 70; 72, 73; wherein the lens opening and closing unit 300 that opens and closes the lens of the camera.  The two lens covers 330 are rotated centering around the hinge shafts and separated from each other in order to open the through hole formed at the fixed plate 310 as the rotary plate 320 rotates. The lens of the camera 500 is exposed when the through hole of the fixed plate 320 is opened. Fig. 7 shows that the lens cover 330 in closed position wherein the cover obstructs the view of the lens since the lens is blocked) , the shutter is rotatable about a pivot axis relative to the main body between the closed position and the open position ( Choi; Para 43; Certain sections of the first and second portions of the lens cover 330 are rotated centering around hinge shafts 332 on the upper surface of the fixed plate 310, thereby contacting each other and being separated from each other when opening and closing the through hole formed at the fixed plate 310. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to rotate lens cover as disclosed in Choi et al. for the camera module as disclosed in the combination of  Broxson, Zanuzoski in order to flexibly control the amount of light to pass so that exposure amount can be properly controlled for image capture while also blocking dust when lens is not in use), the camera further comprises a rotation bar coupled to the shutter, and the rotation bar extends beyond the shutter in a radial direction and in a forward direction ( Choi;  Fig 7; wherein there are hinge shafts 332 and bar shape end on the lens covers 332; it would have been obvious to a person 
Regarding claim 13, the combination of Broxson, Zanuzoski teaches the system of claim 2, wherein the shutter obstructs the view of the lens in the closed position, the lens is at least partially unobstructed by the shutter in the open position, and the shutter slides relative to the main body between the closed position and the open position (Choi et al.; Figs.2, 7; Para 40; 42-44; 70; 72, 73; wherein the lens opening and closing unit 300 that opens and closes the lens of the camera.  The two lens covers 330 are rotated centering around the hinge shafts and separated from each other in order to open the through hole formed at the fixed plate 310 as the rotary plate 320 rotates. The lens of the camera 500 is exposed when the through hole of the fixed plate 320 is opened. Fig. 7 shows that the lens cover 330 in closed position wherein the cover obstructs the view of the lens since the lens is blocked; wherein the rotation of the lens cover can be considered as sliding).







Claims 6,8  are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1) and further in view of Franz (US Pub. No.: US 2019/0133345 A1).

Regarding claim 6, Broxson discloses the mirror is coupled to the frame ( Para 48; smart mirror is built on chassis 12; reflective surface 14 is located on the side facing the user).
However, the combination of  Broxson and Zanuzoski does not disclose the mirror is a mirrored door operatively coupled to the frame.

        Franz discloses a structure  (Para 8, 55; cabinet 250 wherein the mirror can be attached to the cabinet; Para 8, 55; mirror device 210 comprising a mirror 204 attached to a housing 232 that has electronic components include cameras 212; and the mirror device can be attached to a traditional cabinet 250 via a number of hinges), wherein the mirror is a mirrored door operatively coupled to the structure (Fig. 2D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include medicine cabinet with  mirrored door as disclosed in Franz for the smart mirror system as disclosed in the combination of Broxson and Zanuzoski in order to utilize the smart mirror with a cabinet to store medicines or makeup products and provide convenience for users to have easy access  to the products while video recording/doing makeup. 
 .



Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1),and further in view of Mann (US Pub. No.: US 2002/0007510 A1). 
Regarding claim 15, the combination of Broxson and Zanuzoski does not disclose the system of claim 14, further comprising:
at least one of an automated toilet, an automated shower, an automated bathtub, and an automated sink;
wherein the control system communicates with the at least one of the automated toilet, the automated shower, the automated bathtub, and the automated sink through the communication network;
wherein the control system comprises:
a processor; 
and a communication interface configured to wirelessly receive instructions from the processor in response to the user input and in turn output instructions to the at least one of the automated toilet, the automated shower, the automated bathtub, and the automated sink.
             Mann discloses the system further comprising:

     wherein the control system communicates with the at least one of the automated toilet, the automated shower, the automated bathtub, and the automated sink through the communication network ( Para 89; the intelligent bathroom control system can include smart fixtures, smart lighting, and other sensors that all communicate with one another to create a user-friendly environment.) ;
wherein the control system comprises:
a processor ( Para 135-136; processors and controllers are present) ; 
and a communication interface configured to wirelessly receive instructions from the processor in response to the user input and in turn output instructions to the at least one of the automated toilet, the automated shower, the automated bathtub, and the 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include control system with sensors as disclosed in Mann for the smart mirror system disclosed in the combination of Broxson and Zanuzoski in order to create smart and intelligent bathroom system to automatically control the devices, bathtubs and shower in the bathroom so the user can relax and not to worry about controlling the devices. 
Regarding claim 16, the combination of Broxson and Zanuzoski  and Mann teaches the system of claim 15, further comprising an external device having a mobile application that can wirelessly control operation of the mirror ( Broxson; Para 68; The ability to be controlled by an application running on an external device such as a smartphone or tablet.)  and the at least one of the automated toilet, the automated shower, the automated bathtub, and the automated sink through an internet and the control system ( Mann; Para 132, 133, 178-183; Fig. 5C, 6, 13; automatic flush fixture; intelligent bath tub has no knobs, or other adjustments, and is therefore much easier to use. The user simply strips down, and sits in the tub, and then the tub fills with water by way of activation of actuator 190 (see FIG. 1). It is well known in the art that the mobile application can connect to other sensors and control other devices in the room).
Regarding claim 17, the combination of Broxson and Zanuzoski  and Mann the system of claim 15, further comprising an external device having a mobile application 
Regarding claim 18, the combination of Broxson,  Zanuzoski  and Mann teaches the communication interface is configured to receive data from a memory, and wherein the data includes facial features of a user (  Broxson;   Fig. 6;  Para 62, 77-79; image display may provide an image retrieved from memory. The ability to display all the images captured for a particular day by selecting that day on the calendar display. Each of the images displayed would be tagged with any categories relating to it. An example would be a full length image of the user in a blue business suit with a light blue shirt, a pink tie, and a selected new hairstyle. Full length image of the user is displayed, therefore, the image includes facial feature of a user as shown in Fig. 6).
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1),and Lee et al. (US Pub. No.: US 2014/0053189 A1).
	Regarding claim 19, the combination of Broxson, Zanuzoski   does not teach a control system that compares an image captured by the camera to facial features of a user stored in a memory of the control system to identity the user, wherein the facial features of the user stored in the memory were input into the memory by a processor of the control system communicating with the camera through a communication interface of the control system.
	Lee disclose compares an image captured by the camera to facial features of a user stored in a memory of the control system to identity the user, wherein the facial facial shape information by photographing the user's face, and then compares the collected facial shape information compared with a collection of previously-stored facial shape information to search for stored facial shape information corresponding to the collected facial shape information. In this manner, the user identification unit 111 is able to identify the user. The communication unit 131 includes a wireless and/or wired communication interface which enables transmission and reception of data with respect to the user identification unit 110, the input unit 120 and the cloud server 140. The home screen processing unit 130 may receive user identification information from the user identification unit 110 via the communication unit 131, and receive a control command and text information from the input unit 120 via a local wireless communication interface such as an infrared communication module and a Bluetooth module).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare image with previously stored image of the user and  communicate with camera through communication unit as disclosed in Lee for the camera system disclosed in the combination of Broxson,  Zanuzoski  in order to accurately identify and verify user identity  by comparing the user’s facial image with previously stored user image while providing  convenience to transfer data wirelessly.
Broxson,  Zanuzoski  does not disclose the system of claim 1, wherein the control system is configured to compare an image captured by the camera to facial features of a user stored in a memory of the control system to identify the user, wherein the facial features of the user stored in the memory were input into the memory by a processor of the control system communicating with a smartphone.
Lee discloses the control system is configured to compare an image captured by the camera to facial features of a user stored in a memory of the control system to identify the user, wherein the facial features of the user stored in the memory were input into the memory by a processor of the control system communicating with a smartphone (Fig 5A, Fig. 8; Para 38, 39, 40, 48, 71, 95; The user identification unit 111 using the image input unit may include a camera. The user identification unit 111 collects a user's facial shape information by photographing the user's face, and then compares the collected facial shape information compared with a collection of previously-stored facial shape information to search for stored facial shape information corresponding to the collected facial shape information. In this manner, the user identification unit 111 is able to identify the user. The communication unit 131 includes a wireless and/or wired communication interface which enables transmission and reception of data with respect to the user identification unit 110, the input unit 120 and the cloud server 140. The home screen processing unit 130 may receive user identification information from the user identification unit 110 via the communication unit 131, and receive a control command and text information from the input unit 120 via a local wireless communication interface such as an infrared communication module and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare image with previously stored image of the user and  communicate with smart phone as disclosed in Lee for the camera system disclosed in the combination of Broxson and Zanuzoski  in order to accurately identify and verify user identity by comparing the user’s facial image with previously stored user image while providing user access and control to the mirror device remotely by using smart phone .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1) and further in view of Franz (US Pub. No.: US 2019/0133345 A1) and Agadzhanyan et al. (US Pub. No.: US 2020/0265756 A1). 
            Regarding claim  21, the combination of Broxson and Zanuzoski and Franz discloses wherein the frame ( Zanuzoski;  Col 30, lines 25-60; housing body 202)  forms part of a cabinet, wherein the mirrored door is rotatably coupled to the cabinet ( Franz;   Para 8, 55; cabinet 250 wherein the mirror can be attached to the cabinet; Para 8, 55; mirror device 210 comprising a mirror 204 attached to a housing 232 that has electronic components include cameras 212; and the mirror device can be attached to a traditional 
  However, the combination of Broxson and Zanuzoski and Franz does not disclose the display is rotatably coupled to the cabinet separately from the mirrored door.
	Agadzhanyan et al. discloses the display is rotatably coupled to a stand (Fig. 2; Para 10, Para 23; digital touch screen 2 is coupled to the stand). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to rotatably coupled an external display or screen as disclosed in Agadzhanyan to the mirrored door as disclosed in Broxson , Zanuzoski and Franz in order to easily remove the display for further image reviews without the requirement to stand in front of the mirror.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US Pub. No.: US 2018/0032227A1), in view of Zanuzoski (US Patent. No.: US 9,934,366 B1), and further in view of Lyle et al. (US Pub. No.: US 2018/0270410 A1).
	Regarding claim 22, the combination of Broxson and Zanuzoski does not teach 
discloses a lighting module, wherein the control system is configured to receive at least one of an amount of light or an intensity of light from the camera, and wherein the control system is configured to control the lighting module in response to the amount of light or the intensity of light.
	Lyle discloses a lighting module, wherein the control system is configured to receive at least one of an amount of light or an intensity of light from the camera, and wherein the control system is configured to control the lighting module in response to the amount of light or the intensity of light (Para 25; The LED lighting 120 may comprise 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize camera to detect light and control light in response to the amount of light detected as disclosed in Lyle for the smart mirror system disclosed in the combination of Broxson and Zanuzoski to control and adjust light in order to output light at the optimum intensity when images are captured in order to capture images with better clarity and quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/XI WANG/           Primary Examiner, Art Unit 2696